             8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 1 of 8 - Page ID # 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


     WITED STATES OF ANIIERICA,

                          Plaintl氏                                  Civil No.8:19CV302

           VS.
                                                      COⅣ IPLAINT FOR FORFEITURE二Ⅳ REM
     $37,200.001N U卜 IITED STATES
     CUШ NCY,
                          Defendant.




          The United States of America, for its cause of action against the defendant property

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

1.        This is an action to forfeit property to the United States for violations of 21 U.S.C. $ 881.

2.        The defendant property consists of $37,200.00 U.S. currency seized from Christopher

          Emerson on February 1,2019, during a traffic stop on westbound Interstate 80 near mile

          marker 390,Lancaster County, Nebraska. Emerson was driving a white Ford F-250 with

          Idaho license plates and was the sole occupant.

3.        The U.S. Customs and Border Protection (CBP) currently has custody of the defendant

          property in Minneapolis, Minnesota.

4.        This Court has subject matter jurisdiction over an action commenced by the United States

          pursuant to 28 U.S.C. $ 1345, and over an action for forfeiture under 28 U.S.C. $ 1355(a)'

          This Court also has jurisdiction over this particular action pursuant to 21 U.S.C. $ 881.
             8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 2 of 8 - Page ID # 2




5.       This Court has in rem junsdiction over the defendant property pursuant to 28 U.S.C.

         S 1355(b)(1)(A) because acts    or omissions giving rise to the forfeiture occurred in this

         district.

6.       Venue is proper in this district pursuant to 28 U.S.C. $ 1355(bX1)(A) because acts or

         omissions giving rise to the forfeiture occurred in this district.

7.       The defendant property is subject to forfeiture pursuant to    2l U.S.C.   $ 881(a)(6) because

         it constitutes   1) money, negotiable instruments, securities and other things of value

         furnished or intended to be furnished in exchange for a controlled substance in violation   of

         the Controlled Substances Act, 2) proceeds traceable to such an exchange, and/or 3)

         money, negotiable instruments and securities used and intended to be used to facilitate a

         violation of the Controlled Substances Act.

                                                     Facts

8.       On February 7,2019, Lancaster County Sheriffs Deputy Jason Henkel, who is part of a

         joint bulk cash smuggling task force, saw a white Ford F-250 following      a   truck too

         closely on westbound I-80 in rural Lancaster County, Nebraska.

9.       Deputy Henkel calculated that the F-250 was following .83 seconds behind a semi-truck.

10.      Deputy Henkel stopped the white Ford F-250 with Idaho license plates near mile marker

         390.

         Upon initiating the stop, Deputy Henkel saw that there was one person in the white Ford

         F-250 truck, the driver.
     ２




         Deputy Henkel approached the driver's side of the truck.
     ３




         Deputy Henkel identified the driver as Christopher Emerson, from Acampo, California.
         8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 3 of 8 - Page ID # 3




14.   Emerson indicated that he worked as "horse shoer."

15.   Emerson told Henkel that he was in Syracuse, New York for a blacksmithing convention

      and was going back to California.

16.   Deputy Henkel saw that Emerson appeared to be very nervous, with trembling hands,

      labored breathing and a visible pulse.

17.   Emerson said he just bought the truck about three weeks ago, or a month ago.

18.   Emerson also said the truck was not yet registered in his name and that the truck would

      not pass the smog test, because it did not have a catalytic converter, and was a diesel

      truck.

19.   Emerson explained that the truck was still registered in the name of the "guy" from

      whom he purchased the truck.

20.   Officer John Hudec arrived on the scene soon after the stop.

21.   Officer Hudec checked the vehicle registration against the VIN number in the truck, with

      Emerson's consent.

22.   Officer Hudec saw that the registration documentation did not list Emerson as the

      registered owner of the truck.

23.   Emerson told Offrcer Hudec that he purchased the truck about a month ago.

24.   Emerson said he worked as a horse shoer and was in Syracuse, New York where there

      was supposed to have been a blacksmithing competition.

25.   Deputy Henkel asked Emerson if there was anything illegal in the vehicle, and Emerson

      quickly answered "absolutely not."




                                               3
         8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 4 of 8 - Page ID # 4




26.   Deputy Henkel asked Emerson if there was any marijuana and Emerson responded,

      "nope... nothing."

27.   Deputy Henkel asked Emerson if there was any cocaine in the vehicle and Emerson said,

      "Cocaine? No."

28.   Deputy Henkel asked Emerson if there was any heroin, and Emerson responded,

      "Heroin? Come-on dude."

29.   Deputy Henkel asked Emerson if there was any large amounts of U.S. Currency and

      Emerson hesitated, first making an "Ahhhhhhh" noise and then said, "no sir."

30.   As a result of the foregoing facts, information and responses from Emerson, Deputy

      Henkel and Officer Hudec became suspicious and asked Emerson if they could search the

      truck.

31.   Emerson consented to the search of the truck.

32.   Deputy Henkel and Officer Hudec asked Emerson to move into Officer Hudec's patrol

      vehicle with the window down so that Emerson could withdraw his consent for the search

      at any time, if he chose to do so.

33.   Deputy Henkel began his search on the passenger side of the vehicle and found a suitcase

      on the floorboard.

34.   Deputy Henkel opened the suitcase and immediately found a heat-sealed bag of U.S.

      cumency that smelled like marijuana and a large envelope sealed with tape. Inside the

      envelope, Deputy Henkel found additional bundles of heat-sealed currency.




                                              4
         8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 5 of 8 - Page ID # 5




35.   Deputy Jerod Brabec arrived at the stop and assisted with the search. Deputy Brabec

      assisted with the search of the suitcase and found a small amount of marijuana in the

      suitcase.

36.   The currency found in Emerson's suitcase tested positive for marijuana.

37.   In the bed of the truck, the deputies found a large diesel fuel tank that appeared to have

      hidden compartments.

38.   After the truck was towed to the Lancaster Sherifls Office, inside one of the

      compartments in the tank, deputies found another large envelope that matched the one

      found in the suitcase, containing another heat-sealed bag ofbundled currency.

39-   Emerson consented to a search of his mobile phone.

40.   After extracting the data from Emerson's phone, law enforcement found an image of       a

      handwritten price list for high grade strains of marijuana. Law enforcement also found

      messages suggesting that Emerson made another trip to Florida and New York to sell

      marijuana in January, 2019. The phone also contained a Google Earth image of a

      marijuana grow in Grants Pass, Oregon.

41.   While counting the currency found in the suitcase and hidden compartments in the fuel

      tank, the deputies smelled a moderate odor of marijuana.

42.   The total U.S. currency discovered the white truck was $37,200.00.

43.   While at the Sheriff s office, Deputy Brabec noticed Emerson sweating profusely, was

      pale, and unresponsive. After Brabec began yelling his name, Emerson was able to open

      his eyes, but was still largely not able to talk coherently.

44.   Lincoln Fire & Rescue arrived and transported Emerson to the hospital emergency room.


                                                 5
         8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 6 of 8 - Page ID # 6



４
５     Emerson was later admitted to the Bryan West Campus ICU.
４
６




      The following day, the hospital contacted the Sherifls office requesting information

      about Emerson and informed law enforcement that Emerson had ingested quite a bit        of

      methamphetamine.

47.   Emerson recovered and later submitted a claim to CBP for the defendant property. See

      Exhibit   1, Emerson Claim, attached hereto.

48.   In response to the requirement that Emerson "[s]tate [his] interest in each item of

      property. . .," Emerson stated, "I claim interest of all money seized."

49.   CBP received Emerson's Claim on April 18,2019.

                                        Claim for Relief
０
５




      The United States repeats and incorporates by reference paragraphs 1 through 49 above.
５
１




      Property is subject to forfeiture pursuant to 2l U.S.C. $ 881(a)(6), which provides for the

      forfeiture of:

            All  moneys, negotiable instruments, securities, or other things of value
            furnished or intended to be furnished by any person in exchange for a
            controlled substance or listed chemical in violation of this subchapter, all
            proceeds traceable to such an exchange, and all moneys, negotiable
            instruments, and securities used or intended to be used to facilitate any
            violation of this subchapter.
くυ
つ４




      By the foregoing and other acts, the defendant property constitutes moneys, negotiable

      instruments, securities or other things of value furnished or intended to be fumished by

      any person in exchange for a controlled substance or listed chemical in violation of 21

      U.S.C. $ 801, et seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C.

      $ 881(a)(6).


                                                6
          8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 7 of 8 - Page ID # 7




53.     By the foregoing and other acts, the defendant property constitutes proceeds traceable to

        an exchange for a controlled substance or listed chemical in violation of 21 U.S.C. $ 801,

       et seq., and therefore, is forfeited to the United States pursuant to   2l U.S.C. $ 881(a)(6).
54.    By the foregoing and other acts, the defendant property constitutes moneys, negotiable

       instruments, and securities used or intended to be used to facilitate a violation of 21

       U.S.C. $ 801, et seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C.

        $ 881(a)(6).

       WHEREFORE the United States of America prays the defendant property be proceeded

against for forfeiture; that due notice be given to all interested parties to appear and show cause

why forfeiture should not be decreed; that the defendant property be condemned, as forfeited, to

the United States of America and disposed of according to law and regulations; that the costs       of
this action be assessed against the defendant property; and for such other and further reliefas this

Court may deem just and equitable.

                                                      UNITED STATES OF ANIIERICA,
                                                      Plaintiff


                                                      JOSEPH P.KELLY



                                                      Amy B. Blackburn (MO#48222)
                                                      Assistant U.S. Attomey
                                                      1620]Dodge Street,Suite 1400
                                                      0maha,NE 68102-1506
                                                      Tel:(402)661-3700
                                                      E― mail:amv.blackbumの        usdoi.負 ov




                                                 7
        8:19-cv-00302 Doc # 1 Filed: 07/09/19 Page 8 of 8 - Page ID # 8




                                        VERIFICATION

        I, Andrew Vincik hereby verifu and declare under penalty of perjury that I am a Special
Agent with Homeland Security Investigations (HSI), that I have read the foregoing Verified
Complaint in Rem and know the contents thereof, and that the factual matters contained in
paragraphs 7 through 55 of the Verified Complaint are true to my own knowledge, except that
those matters herein stated to be alleged on information and belief and as to those matters I
believe them to be true.

         The sources of my knowledge and information and the grounds of my belief are the
official files and records of the United States, information supplied to me by other law
enforcement offrcers, as well as my investigation of this case, together with others, as a Special
Agent of HSI.

       I hereby verifu and declare under penalty of perjury that the foregoing is true and corect.


Dated: 冬




                                                     Special Agent
                                                     Homeland Security lnvestigations




                                                 8
   8:19-cv-00302 Doc # 1-1 Filed: 07/09/19 Page 1 of 1 - Page ID # 9
                                                                1 ,
                                                                (、




                       UoS.CUSTOMS AND BORDER PROTECT10N
                         CAFRA SEIZED ASSET CLAIM FORM

                                                Case Nulnbc= 2019351200003201
                                                Telephone No:




 IMPORTANT:BE SURE TO COMPLETE ALL PARTS BELOW.
 IIIIS CLAIM FORM MUST BE SIGNED BY THE CLAIMANT                           Ⅲ   S OR HER
 SELF,NOT BY TIE ATrORNEY OR OTHER REPRESEMATIVE ACrING
 ON BEHALF OF lHE CLttANT.
 As authorized by Tib 18 U.SoC.§ 983oo)体 ),Ircquest tt the Gove― ent ib a
 complaint for fOrfetture on the seized prOpeo deSCnbed below:

 PARTI
List all Jtt itms in which you claim an interest.Include sClcicnt info―             tion to
identify the items, such as serial numbers, make and model numbers,       airfffitp                FP&F
numbers, photographs, and so forth. Attach additional sheets of paper if moFs!'ace is
necdea           b詢 2oO.ω
                   、                                                                   APR    12   20t9
                                                                           Custorns & Border Protection
PART II                                                                          Minneapotis, MN

State your interest in each item ofproperty usted abovco Amch additiOnal sheets ofpaper


                                                                        町 多i‐J
rmore spaceお ncedd。
                           ェ d嶽 m、 ヽcM｀               oや    べ
PARTIⅡ fATTESTAT10N AND OATD
                                                                       “
I attest and dechre″   潤θ
                        ″P′ ″′
                             νグン 'i呻 that        the infomation pЮ      宙ded   in support 6f
my claim is true and correctto thc best ofmy knowledge and belef




        A FALSE STATEMENT OR CLAIM MAY SUBJECT A PERSON TO
PROSECUTION UNDER lll:LE 18 U.S.C.§ 1001 AND/OR TITLE 18 p.soc§ 1621
 AND IS PUNISHABLE BY A FINE AND UP TO FIVE YEARSIMPRISONMENT.



                                                            ● TT     8‐ H:Revtted   November 2014)
